Filed 8/27/12




      IN THE SUPREME COURT OF CALIFORNIA


In re GREG F., a Person Coming         )
Under the Juvenile Court Law.          )
___________________________________ )
                                       )
THE PEOPLE,                            )
                                       )
             Plaintiff and Respondent, )
                                       )                           S191868
             v.                        )
                                       )                     Ct.App. 1/5 A127161
GREG F.,                               )
                                       )                      Sonoma County
             Defendant and Appellant.  )                    Super. Ct. No. 35283J
____________________________________)



        This case involves the interplay between two statutes governing juvenile
delinquency dispositions. Welfare and Institutions Code section 733,
subdivision (c) (section 733(c))1 establishes a general rule that a ward cannot be
committed to the Department of Corrections and Rehabilitation, Division of
Juvenile Facilities (DJF), unless “the most recent offense alleged in any petition
and admitted or found to be true by the court” (italics added) is one of the violent
offenses listed in section 707, subdivision (b) (section 707(b)). On the other hand,
section 782 provides that the juvenile court has the power to dismiss any wardship
petition if “the interests of justice and the welfare of the minor require such
dismissal.”

1       All unspecified statutory references are to the Welfare and Institutions
Code.


                                          1
       These two provisions may both come into play when a ward on probation
for a DJF-eligible offense commits a new offense that is not listed in
section 707(b). If the prosecution files a notice of a probation violation under
section 777 (777 notice), the court has the power to revoke the ward‟s probation
and commit the ward to DJF. However, if the prosecution files a new section 602
petition (602 petition), the plain language of section 733(c) will prohibit the court
from ordering a DJF commitment if the allegation is admitted or found true
because the new offense is the “most recent offense alleged in any petition” and is
not DJF eligible. The question arises whether, under these circumstances, the
juvenile court may use its broad discretion under section 782 to dismiss the second
petition so that the matter can be treated as a probation violation, allowing the
ward to be committed to DJF. Based on the plain language of the statutes,
legislative history, and the policies served by the juvenile court law, we conclude
the court has that discretion.
                                 I. BACKGROUND
       A. September 2008 Assault on Joseph C.
       On September 16, 2008, 11-year-old Joseph C. was riding his bicycle in
Santa Rosa when a car stopped next to him. The minor, Greg F., and two other
boys jumped out, yelling Norteño gang slogans and displaying gang hand signs.
The minor hit Joseph on the head with a baseball bat, knocking him off his
bicycle. The minor tried to take the bicycle, but Joseph clung to it. Joseph was
airlifted to the hospital and underwent surgery. He was hospitalized for seven
days and suffered lingering neurological damage.
       The ensuing 602 petition alleged the minor had committed assault with a
deadly weapon and by means of force likely to produce great bodily injury (Pen.
Code, § 245, subd. (a)(1)), had personally inflicted great bodily injury (Pen. Code,
§ 12022.7, subd. (a)), and had acted for the benefit of a criminal street gang (Pen.
Code, § 186.22, subd. (b)(1)(C)). The minor admitted each of the allegations, and
the petition was sustained. Because “[a]ssault by any means of force likely to


                                          2
produce great bodily injury” is one of the offenses listed in section 707(b), the
minor was eligible for a DJF commitment. (§ 707, subd. (b)(14); see § 733(c).)
The maximum term was 17 years.
       The probation department unanimously recommended a commitment to
DJF based on “the minor‟s callous act of violence upon a young victim, who
continues to be emotionally and physically [a]ffected by the minor‟s actions, the
minor‟s lack of remorse for the victim, and the risk he poses to the community.”
Due to the severity of his offense, the minor was not considered a suitable
candidate for the department‟s placement services. Moreover, the department
believed DJF could best provide him with “appropriate and necessary treatment
and rehabilitation services.” The juvenile court declared the minor a ward of the
court but rejected the probation department‟s recommended disposition and
instead ordered an out-of-home placement. This placement was terminated after
five months because the minor refused to participate in treatment. Staff voiced
concern over the minor‟s entrenched gang involvement and lack of empathy for
his victim. On June 11, 2009, the minor was detained in juvenile hall pending
identification of another suitable placement.
       B. August 2009 Battery in Juvenile Hall
       On August 16, 2009, during dinner at the juvenile hall, the minor and two
other Norteño gang members suddenly stood up and attacked three Sureño gang
members sitting nearby. Punches were exchanged. Juvenile hall staff members
were initially unable to break up the fight.
       The district attorney filed a new 602 petition on August 18, 2009, alleging
the minor had committed two offenses: (1) battery for the benefit of a gang (Pen.
Code, §§ 186.22, subd. (d), 242); and (2) knowing participation in a gang (Pen.
Code, § 186.22, subd. (a)). Neither offense is “described in subdivision (b) of
Section 707.” (§ 733(c).) At the detention hearing the next morning, the minor
admitted the battery offense and associated gang enhancement. In return, the



                                          3
district attorney dismissed the gang participation count. The juvenile court
accepted the admission and set the matter for a disposition hearing.
       Three days later, with the probation officer‟s concurrence, the district
attorney filed an ex parte request to calendar a motion to “withdraw” the minor‟s
plea. The following Monday, the prosecutor filed a notice of probation violation
under section 777, based on the assault in juvenile hall. The prosecutor admitted
having filed the 602 petition in error, rather than proceeding by way of a probation
violation. He asked the court to withdraw the minor‟s plea and strike the petition,
explaining that the prosecution was “trying to get to a [DJF-eligible] offense”
related to the prior petition because of the probation department‟s concerns. In
particular, he noted, “there aren‟t any placements that are willing to accept Greg
and we don‟t have anywhere to put him.” With the court‟s permission, the
prosecutor filed a formal motion to set aside the minor‟s admission and dismiss
the August 18, 2009 petition. After full briefing and argument, the court granted
the motion, dismissing the August 18, 2009 petition in the interests of justice and
the minor‟s welfare. (§ 782.) The court explained that it dismissed the new 602
petition to create the “best options” for disposition.
       The minor subsequently admitted the section 777 probation violation. The
court referred the matter to probation for an updated recommendation on
disposition. The matter was continued several times to determine whether the
minor could be successful in juvenile hall or in another placement short of DJF.
When the disposition hearing was held on February 3, 2010, the probation officer
reported that the minor had been involved in yet another assault on a rival gang
member in juvenile hall. Moreover, in light of his gang involvement and violent
behavior in juvenile hall, none of the placement programs the probation officer
had contacted were willing to accept the minor. The court committed the minor to
DJF and set the maximum term of confinement at 17 years.
       This dispositional order was reversed on appeal. The Court of Appeal held
that section 733(c) limits a juvenile court‟s authority to dismiss a petition under


                                           4
section 782, and the court could not commit the minor to DJF based on the August
18, 2009 petition. In reaching that conclusion, the appellate court agreed with
V.C. v. Superior Court (2009) 173 Cal.App.4th 1455 (V.C.) and rejected the
contrary reasoning in In re J.L. (2008) 168 Cal.App.4th 43 (J.L.). We granted
review to resolve the conflicting case law. We now hold that section 733(c) does
not deprive the juvenile court of its discretion to dismiss a 602 petition and
commit a ward to DJF when, in compliance with section 782, such a dismissal is
in the interests of justice and for the benefit of the minor.
                                  II. DISCUSSION
       The minor argues the juvenile court lacked authority to dismiss his 602
petition for two reasons. First, he asserts the limitation on DJF commitments in
section 733(c) is a more specific, later-enacted statute that overrides section 782.
Second, he contends section 782 may only be used to terminate jurisdiction over a
minor. Because the dismissal here was used to “reach back” to an earlier petition
and commit an otherwise-ineligible ward to DJF, the minor claims the dismissal
was not “in the interests of justice,” as required by section 782. We reject both of
these arguments.
       A. Summary of Juvenile Delinquency Proceedings
       Although juvenile delinquency proceedings have been called “quasi-
criminal” (Joe Z. v. Superior Court (1970) 3 Cal.3d 797, 801), we have also
observed that they are “ „fundamentally different‟ from adult criminal
proceedings” and require “that a „balance‟ be struck between the „informality‟ and
„flexibility‟ ” necessary in juvenile proceedings and attention to the juvenile‟s
constitutional rights. (Alfredo A. v. Superior Court (1994) 6 Cal.4th 1212, 1215.)
One important difference between juvenile delinquency and adult criminal
proceedings is the speed with which juvenile proceedings must begin and
progress. (See id. at p. 1216.) Much must be completed in a narrow timeframe.
       When there is reasonable cause to believe a minor has violated a law
defining a crime, law enforcement may take the minor into temporary custody.


                                           5
(§§ 602, subd. (a), 625, subd. (a).) If the minor is detained, law enforcement must
deliver the minor “without unnecessary delay” to the probation officer in an
appropriate county (§§ 626, subd. (d)), 626.5, subd. (b)) and provide the probation
officer with incident reports (§§ 626, subd. (c), 626.5, subd. (a)). The probation
officer must “immediately investigate the circumstances of the minor and the facts
surrounding his or her being taken into custody” and determine if continued
detention is necessary. (§ 628, subd. (a); see § 628.1.) If the probation officer
determines that the minor is already a ward of the juvenile court, the officer can
file a 777 notice. (§ 777, subds. (a), (b).) If the minor is not a ward and the
probation officer determines that delinquency proceedings should be initiated, the
officer refers the matter to a prosecuting attorney for the filing of a 602 petition.
(§§ 630, 650, 653.5, subd. (b).)
       If a 777 notice or 602 petition is not filed within 48 hours (excluding
noncourt days) after the minor was taken into custody, the minor must be released.
(§ 631, subd. (a); In re Daniel M. (1996) 47 Cal.App.4th 1151, 1154-1155; Cal.
Rules of Court, rule 5.752(b).) A detention hearing must be held by the next
judicial day after a petition or notice is filed. (§ 632, subd. (a).) At the detention
hearing, the court reviews the probation officer‟s report to determine whether
continued detention of the minor is necessary. (§ 636; Cal. Rules of Court,
rule 5.760.)
       The next step following a 602 petition is the jurisdictional hearing, at which
the court decides whether a crime has been committed. (§ 701.) Offenses alleged
in the 602 petition must be proven true “beyond a reasonable doubt” and be
“supported by evidence[] legally admissible in the trial of criminal cases.” (§ 701;
accord, In re Eddie M. (2003) 31 Cal.4th 480, 487.) If the minor is detained, the
jurisdictional hearing must be held within 15 judicial days after the detention
order. (§ 657, subd. (a)(1).) As in this case, the minor may admit the allegations
in the 602 petition at the detention hearing and waive further jurisdictional
proceedings. (§ 657, subd. (b).)


                                           6
       Once jurisdiction on a 602 petition is established, the case proceeds to a
dispositional hearing. At this hearing, the court considers the probation officer‟s
social study and other evidence to determine an appropriate disposition. (§ 706.)
In reaching a disposition, the court considers (1) the minor‟s age, (2) the
circumstances and gravity of the offense, and (3) the minor‟s previous delinquent
history. (§ 725.5.) The court may place the minor on probation, with or without
declaring the minor a ward of the court, or it may declare the minor a ward and
order appropriate treatment and placement. (§§ 725, 726.) Placement options
include the home of a relative or extended family member; a suitable licensed
community care facility or foster home; juvenile hall; a ranch, camp or forestry
camp; and, the most restrictive setting, DJF. (§§ 727, subd. (a), 730, subd. (a),
731, subd. (a)(4).) The court can also set aside the jurisdictional findings and
dismiss the petition if it finds that the interests of justice and the welfare of the
minor require a dismissal, or if it finds that the minor is not in need of treatment or
rehabilitation. (§ 782.)
       B. Section 733(c) Does Not Deprive the Court of Its Discretion Under
          Section 782
       Section 733(c)‟s commitment limitation provides that a juvenile ward may
not be committed to DJF if “[t]he ward has been or is adjudged a ward of the court
pursuant to Section 602, and the most recent offense alleged in any petition and
admitted or found to be true by the court is not described in subdivision (b) of
Section 707 [violent felony offenses] . . . [or] subdivision (c) of Section 290.008 of
the Penal Code [sex offenses].” Thus, a DJF commitment must be based on a
recent violent offense or sex crime adjudicated in a delinquency petition. It cannot
be ordered based on a past offense in the ward‟s juvenile record if the ward‟s most
recent offense does not qualify.
       Because section 733(c)‟s commitment limitation depends on the nature of
“the most recent offense alleged in any petition” (italics added), the statute does
not bar DJF commitments imposed for probation violations on qualifying offenses.


                                            7
(In re D.J. (2010) 185 Cal.App.4th 278, 286; In re M.B. (2009) 174 Cal.App.4th
1472, 1476; J.L., supra, 168 Cal.App.4th at p. 60.) When the voters enacted
Proposition 21 in 2000, they replaced the supplemental petition procedure
formerly used under section 777 with a notice provision. (In re Eddie M., supra,
31 Cal.4th at pp. 489, 491.) Thus, a probation violation procedure is initiated
under section 777 by the filing of a notice, not a petition. (J.L., at pp. 58-59.)
Significantly, a probation violation proceeding involves a different standard of
proof than a section 602 proceeding, and it does not result in the charging or
adjudication of a criminal offense, even if the conduct alleged is criminal. (In re
Eddie M., at p. 506; J.L., at pp. 59-60.) Moreover, if a violation is established, the
most restrictive placement the court can impose is the maximum term of
confinement on the original offense for which the ward was placed on probation.
(John L. v. Superior Court (2004) 33 Cal.4th 158, 165.)
       In June 2009, Greg F. was placed on probation and detained in juvenile
hall. The maximum term of confinement for his violent, gang-motivated assault
on Joseph C. was 17 years. Just two months later, the minor committed a second,
although less violent, assault on rival gang members in juvenile hall. This second
offense could have been alleged in a 777 notice and treated as a probation
violation. Had the district attorney followed this course, the minor does not
dispute that he could have been committed to DJF for up to 17 years as
punishment for the original offense. If a ward‟s most recent offense is alleged in a
777 notice, as opposed to a 602 petition, section 733(c) does not apply. However,
the prosecutor mistakenly brought the minor‟s new offense before the court in a
602 petition rather than a 777 notice. The question now is whether the trial court
had discretion to dismiss the 602 petition, after the minor had admitted the non-
DJF-eligible offense there alleged, and treat the matter as a probation violation.
       “Juvenile courts have long had the authority to dismiss juvenile matters at
the disposition stage of proceedings. (In re W.R.W. (1971) 17 Cal.App.3d 1029,
1036.) Such authority was statutorily expressed between 1915 and 1961. (Ibid.)


                                           8
When the entire juvenile court law was repealed and recodified in 1961, without
enactment of a general dismissal provision, the reviewing court in In re W.R.W.
concluded juvenile courts nevertheless properly continued the practice of
exercising discretion to dismiss juvenile matters. (Ibid.) It noted: „The [juvenile]
court is accorded great discretion in its disposition of juvenile matters. It may at
any time modify or vacate a dispositional order and may entirely terminate its
jurisdiction when it is satisfied that further supervision is unnecessary [citations].
It would be inconsistent with the liberal termination provisions and the general
thrust of the juvenile court law to hold that the referee, at the time of original
disposition, could not dismiss the case if he felt that court supervision would be
unnecessary and perhaps harmful.‟ (Id. at p. 1037, fns. omitted.) Shortly after the
decision in In re W.R.W., „the Legislature drafted section 782, restoring to the
juvenile law the clear power of the court to dismiss juvenile petitions in the
interests of justice.‟ (Derek L. v. Superior Court (1982) 137 Cal.App.3d 228,
232 . . . .)” (V.C., supra, 173 Cal.App.4th at pp. 1463-1464, fn. omitted.)
       Section 782 describes the juvenile court‟s discretion to dismiss delinquency
petitions. It states, in relevant part: “A judge of the juvenile court in which a
petition was filed, at any time before the minor reaches the age of 21 years, may
dismiss the petition or may set aside the findings and dismiss the petition if the
court finds that the interests of justice and the welfare of the minor require such
dismissal, or if it finds that the minor is not in need of treatment or rehabilitation.”
(§ 782.)
       Determining whether the commitment limitation of section 733(c) prevails
over the dismissal discretion granted by section 782 requires analysis of these
statutes in accordance with long-standing principles of interpretation. Our
fundamental task in construing a statute “is to ascertain the Legislature‟s intent
[and] effectuate the law‟s purpose. [Citation.] We begin our inquiry by
examining the statute‟s words, giving them a plain and commonsense meaning.
[Citation.] In doing so, however, we do not consider the statutory language „in


                                           9
isolation.‟ [Citation.] Rather, we look to „the entire substance of the statute . . . in
order to determine the scope and purpose of the provision . . . . [Citation.]‟
[Citation.] That is, we construe the words in question „ “in context, keeping in
mind the nature and obvious purpose of the statute . . . .” [Citation.]‟ [Citation.]
We must harmonize „the various parts of a statutory enactment . . . by considering
the particular clause or section in the context of the statutory framework as a
whole.‟ [Citations.] We must also avoid a construction that would produce
absurd consequences, which we presume the Legislature did not intend.
[Citations.]” (People v. Mendoza (2000) 23 Cal.4th 896, 907-908.)
              1. Statutory Language
       Nothing in the language of section 733 indicates that the Legislature
intended this provision to override the juvenile court‟s discretion to dismiss a
petition when dismissal is in the interests of justice and for the welfare of the
minor. (§ 782.) Section 733(c) does not mention section 782, nor does it state that
its provisions prevail over section 782, or any other law. When the Legislature
intends for a statute to prevail over all contrary law, it typically signals this intent
by using phrases like “notwithstanding any other law” or “notwithstanding other
provisions of law.” (See Molenda v. Department of Motor Vehicles (2009) 172
Cal.App.4th 974, 995; Caliber Bodyworks, Inc. v. Superior Court (2005) 134
Cal.App.4th 365, 386.) The Legislature did not include this language in
section 733(c), nor did it amend section 782 to prohibit dismissals to permit a DJF
commitment.
       The absence of such an express limitation on the juvenile court‟s power
under section 782 is significant. The Legislature is presumed to be aware of all
laws in existence when it passes or amends a statute. (Voters for Responsible
Retirement v. Board of Supervisors (1994) 8 Cal.4th 765, 780, fn. 3; In re Michael
G. (1988) 44 Cal.3d 283, 293.) “ „The failure of the Legislature to change the law
in a particular respect when the subject is generally before it and changes in other
respects are made is indicative of an intent to leave the law as it stands in the


                                           10
aspects not amended.‟ [Citations.]” (Estate of McDill (1975) 14 Cal.3d 831, 837-
838.) For over 40 years, section 782 has given juvenile courts the power to
dismiss a delinquency petition if doing so serves the interests of justice and the
welfare of the minor. (Stats. 1971, ch. 607, p. 1211, § 1.) If the Legislature had
intended to deprive courts of this long-held discretionary power when a dismissal
would conflict with section 733(c), it could have easily made this intent plain. It
did not.
        The minor argues that section 733(c) must prevail over section 782 because
it is the more specific and later-enacted statute. However, this argument has two
flaws. First, even under his reading of the statute, the minor concedes that a
limitation on discretion must be implied. Section 733(c) is not more specific than
section 782 on this point. Indeed, it does not mention a limit on section 782
discretion at all. “ „An implied amendment is an act that creates an addition,
omission, modification or substitution and changes the scope or effect of an
existing statute.‟ [Citation.] Amendments by implication are disfavored and
should „be employed frugally, and only where the later-enacted statute creates
such a conflict with existing law that there is no rational basis for harmonizing the
two statutes, such as where they are “ „irreconcilable, clearly repugnant, and so
inconsistent that the two cannot have concurrent operation. . . .‟ ” [Citation.]‟
[Citation.]” (In re Sean W. (2005) 127 Cal.App.4th 1177, 1187.) Second, the two
provisions are not irreconcilably in conflict. As we have noted, “ „[t]he principle
that a specific statute prevails over a general one applies only when the two
sections cannot be reconciled. [Citations.]‟ [Citation.] If we can reasonably
harmonize „[t]wo statutes dealing with the same subject,‟ then we must give
„concurrent effect‟ to both, „even though one is specific and the other general.
[Citations.]‟ [Citation.]” (Garcia v. McCutchen (1997) 16 Cal.4th 469, 478.)
“ „The courts are bound, if possible, to maintain the integrity of both statutes if the
two may stand together.‟ [Citations.]” (In re Gladys R. (1970) 1 Cal.3d 855,
863.)


                                          11
       Sections 733(c) and 782 can be harmonized. Section 733(c) prohibits a
commitment to DJF unless the minor‟s most recent offense alleged in a petition is
of a particular class. If the juvenile court exercises its discretion under section 782
to dismiss a 602 petition, its decision does not nullify or abrogate section 733(c).
It simply changes the “most recent offense alleged in any petition” to which
section 733(c) applies in that particular case. In a great many cases, the minor‟s
DJF eligibility will be based on the most recent offense alleged in a new 602
petition, in accordance with section 733(c). However, if the minor has been given
an opportunity to benefit from probation after committing a DJF-eligible offense,
and then goes on to commit a new offense while on probation, the interests of
justice and the welfare of the minor may be best served by a DJF commitment.
Section 782 gives the juvenile court a discretionary tool in such cases to control
the operative petition for purposes of section 733(c) and, consequently, expand its
dispositional options. Allowing section 782 dismissals in the interests of justice
and for the minor‟s welfare thus gives effect to both statutes.
       Nor would allowing discretionary dismissals under section 782 frustrate the
legislative purposes behind section 733(c). Section 733(c) simply provides that a
minor may not be committed to DJF if the most recent offense admitted and found
true following a 602 petition is not a qualifying offense. It cannot be ordered
based on a past offense in the minor‟s juvenile record if the minor‟s recent
offenses are nonviolent. As noted, however, because section 733(c) speaks to
conduct alleged in a “petition,” it does not prohibit the court from ordering DJF
commitments for probation violations on qualifying offenses. (In re D.J., supra,
185 Cal.App.4th at p. 286; In re M.B., supra, 174 Cal.App.4th at p. 1476; J.L.,
supra, 168 Cal.App.4th at p. 60.) Having granted the minor leniency by placing
him on probation for a DJF-qualifying offense, the court retains discretion to
impose a DJF commitment if the minor violates that probation. The availability of
that option provides an important incentive for the minor to reform.



                                          12
              2. Legislative History
       Construed in light of standard principles of interpretation, the meaning of
section 733(c) is clear, and there is no need to resort to legislative history. (See
Lopez v. Superior Court (2010) 50 Cal.4th 1055, 1063.) We have examined the
legislative history underlying section 733(c), however, and found nothing to
suggest that the Legislature intended to deprive juvenile courts of their long-
standing discretion to dismiss delinquency petitions when appropriate.2
       Section 733(c) was enacted as part of the 2007 realignment legislation. (In
re N.D. (2008) 167 Cal.App.4th 885, 892; V.C., supra, 173 Cal.App.4th at pp.
1468-1469.) The overarching purpose of Senate Bill No. 81 (2007-2008 Reg.
Sess.), which added section 733, was to make “necessary statutory changes to
implement the Budget Act of 2007.” (Stats. 2007, ch. 175, § 38.) A report of the
California Little Hoover Commission explains the history behind these budgetary
measures: “To settle a lawsuit brought on behalf of inmates of state juvenile
facilities, the state entered into a consent decree in November of 2004. The cost of
compliance with the consent decree proved to be high: „Realizing the state could
not afford to comply with the . . . consent decree, in 2007, policy-makers acted to
reduce the number of youth offenders housed in state facilities by enacting
realignment legislation which shifted responsibility to the counties for all but the
most serious youth offenders. . . .‟ (Little Hoover Com., Juvenile Justice Reform:
Realigning Responsibilities (July 2008) pp. i-ii  . . . .)” (In re N.D., at pp. 891-892.)
       One aspect of Senate Bill No. 81 was to “stop the intake [to DJF] of
youthful offenders adjudicated for non-violent, non-serious offenses (non-707b
offenses) . . . .” (Sen. Rules Com., Off. of Sen. Floor Analyses, Analysis of Sen.


2      At the People‟s request, we have taken judicial notice of the legislative
histories surrounding the enactment of sections 733 and 782. At the minor‟s
request, we have also taken judicial notice of legislative history materials
concerning a predecessor to the bill that enacted section 782. (See post, fn. 5.)


                                          13
Bill No. 81 (2007-2008 Reg. Sess.) as amended July 19, 2007, p. 2.) In the first
budget year, this change was projected to reduce the average daily population in
state juvenile institutions by 199 offenders and the average daily population on
parole by 190 parolees. (Ibid.) “By transferring responsibility for some wards to
county authorities, the state saved about $250,000 per ward per year. [Citation.]
At the same time, the legislation compensated the counties for the additional
wards for which they would be responsible under a formula based on a rate of
$117,000 per ward per year. [Citations.]” (In re N.D., supra, 167 Cal.App.4th at
p. 892.) In addition to these budgetary concerns, this realignment legislation
responded to findings that better results could be obtained at the local level for
nonviolent juvenile offenders. An argument in support of Senate Bill No. 81
stated: “Quite simply most counties do it better and for less cost. The offenders
that will be diverted are non-serious, non-violent, non[-]sex offender[] wards who
likely can be better served in their communities closer to their existing support
systems.” (Sen. Republican Fiscal Off., Analysis of Sen. Bill No. 81 (2007-2008
Reg. Sess.) as amended Apr. 19, 2007, p. 2.)
       Section 733(c)‟s limitation on juvenile offenders eligible for a DJF
commitment was “motivated by a desire to reduce the cost and increase the
effectiveness of juvenile confinement.” (In re N.D., supra, 167 Cal.App.4th at p.
892.) The legislative history consistently stresses that only wards who are not
currently violent will be diverted from state to local responsibility. There is no
indication the Legislature ever considered the situation before us, in which an
offender who is on probation for a recent serious and violent offense is brought
before the juvenile court on a new petition alleging a non-DJF-eligible offense.
However, it is clear that the Legislature intended to preserve the possibility of DJF
commitments for violent offenders and sex offenders. In keeping with this clear
legislative intent, it is not reasonable to interpret the realignment legislation as
restricting the juvenile court‟s ability to order an appropriate disposition for such
offenders. Nothing in the legislative history surrounding the enactment of section


                                           14
733(c) suggests the Legislature intended to strip juvenile courts of their long-held
discretion to dismiss a delinquency petition when dismissal is in the interests of
justice and for the minor‟s welfare. “We are not persuaded the Legislature would
have silently, or at best obscurely, decided so important . . . a public policy matter
and created a significant departure from the existing law.” (In re Christian S.
(1994) 7 Cal.4th 768, 782.)
              3. Policy Considerations
       The interpretation we adopt also avoids absurd and unreasonable
consequences. In interpreting a statute, courts are obligated to “adopt a common
sense construction over one leading to mischief or absurdity.” (In re Samano
(1995) 31 Cal.App.4th 984, 989.)
       The minor complains that juvenile courts should not be able to circumvent
section 733(c)‟s restrictions on DJF eligibility by using a dismissal to “reach back”
to an earlier delinquency petition. But section 782 can only be used to “reach
back” and commit a minor to DJF if the minor is currently on probation for a DJF-
eligible offense. Under these circumstances, no one disputes that if the
prosecution files a 777 notice alleging a probation violation, the juvenile court can
commit the minor to DJF as punishment for the original section 707(b) offense.
(See In re D.J., supra, 185 Cal.App.4th at p. 286; J.L., supra, 168 Cal.App.4th at
p. 60.) However, if the prosecution alleges the new offense in a 602 petition
instead of a 777 notice, a commitment to DJF is potentially foreclosed because the
new 602 petition becomes the relevant petition for determining the minor‟s “most
recent offense alleged in any petition” for purposes of section 733(c). If the minor
admits the non-707(b) offense before the prosecution reconsiders its decision, or
has a chance to dismiss the 602 petition on its own motion, the plain language of
section 733(c) prohibits the juvenile court from committing the minor to DJF.
       It is evident, then, that the situation we are addressing often arises because
the prosecution has simply filed the wrong piece of paper: a 602 petition instead
of a 777 notice. Although not to be encouraged, occasional oversights such as this


                                          15
understandably occur given the unusually short deadlines in juvenile delinquency
matters. As discussed, a 602 petition or a 777 notice must be filed within 48 hours
after a minor has been taken into custody, and a detention hearing must be held the
next judicial day. (§§ 631, subd. (a), 632, subds. (a), (c).) A jurisdictional hearing
is required within the next 15 judicial days. (§ 657, subd. (a)(1).) These strict
deadlines leave the prosecution and probation department very little time to
investigate the minor‟s criminal history before the current allegations are
adjudicated or the minor has an opportunity to admit them. A minor can admit the
allegations in a 602 petition at the detention hearing, which typically occurs just
three days after he has been taken into custody.
       Nothing in the language or legislative history of section 733 suggests the
Legislature meant to deprive juvenile courts of the ability to impose DJF
commitments when revoking probation for DJF-eligible offenses. Yet, the
minor‟s interpretation would produce exactly that absurd result if the prosecution
mistakenly alleges the latest offense in a 602 petition instead of a 777 notice. It
would immunize from DJF commitment a minor who quickly admits new
misconduct alleged in a 602 petition even if the minor remained eligible for DJF
under the terms of probation on a prior offense. Two minors on probation for the
same DJF-eligible offense who later committed the same non-section-707(b)
conduct would be subject to very different dispositions depending on which form
of pleading was filed.
       The statutory scheme governing juvenile delinquency is designed to give
the court “maximum flexibility to craft suitable orders aimed at rehabilitating the
particular ward before it.” (In re Antoine D. (2006) 137 Cal.App.4th 1314, 1323.)
Flexibility is the hallmark of juvenile court law, in both delinquency and
dependency interventions. (In re James R. (2007) 153 Cal.App.4th 413, 432.) As
noted, the juvenile court has long enjoyed great discretion in the disposition of
juvenile matters (In re W.R.W., supra, 17 Cal.App.3d at p. 1037), and that
discretion is codified in section 782. To interpret section 733(c) as cutting off the


                                         16
juvenile court‟s broad discretion to order an appropriate disposition, simply
because the wrong document was filed, would elevate form over substance and
create an absurd result the Legislature could not have intended. When a DJF
commitment for a section 707(b) offense for which probation was ordered serves
the interests of justice and the welfare of the minor, the juvenile court has
discretion to dismiss a new 602 petition to permit treatment of the matter as a
probation violation.
       The dissent agrees that section 733(c) does not restrict a juvenile court‟s
power to dismiss a 602 petition before jurisdictional findings have been made.
Once an allegation of a non-DJF-eligible offense has been admitted or found true,
however, the dissent would hold section 733(c) strips the court of discretion to
dismiss the petition in whole or in part. (Dis. opn. of Cantil-Sakauye, C.J., post, at
pp. 5-6.) But, as noted, a minor can admit allegations of a 602 petition at the
detention hearing, which must be held the next judicial day after the petition is
filed. (§ 632, subd. (a).) There is no indication the Legislature intended to limit
the juvenile court‟s dispositional options irrevocably so early in the proceedings.
The dissent‟s interpretation of section 733(c) could have the perverse effect of
discouraging the early resolution of delinquency matters. If, by accepting an
admission at the outset of the case, the juvenile court stands to lose its discretion
under section 782, courts may be loath to accept such early pleas.
       The dissent‟s interpretation could also reward gamesmanship in the context
of multicount petitions. If a minor commits a series of criminal offenses and all
are alleged in the same 602 petition, there is an argument that section 733(c)
prohibits commitment to DJF unless the last offense committed is one listed in
section 707(b) or Penal Code section 290.008, subdivision (c). Although section
733(c) premises eligibility for DJF on the nature of “the most recent offense
alleged in a petition,” focusing on the most recently committed offense could lead
to arbitrary and potentially absurd results in a multicount case. A minor who
commits a string of violent acts would be immunized from a DJF commitment if


                                          17
the crime spree happened to end with a nonqualifying offense. An arguably more
sensible interpretation of section 733(c) would require simply that an offense
alleged in the most recent petition, and admitted or found true, be listed in
section 707(b) or Penal Code section 290.008, subdivision (c).3
       Assuming that DJF eligibility turns on the nature of a minor‟s most recently
committed offense, the dissent posits that section 782 gives the court discretion to
strike individual counts in a 602 petition to change the “most recent” offense
alleged into one that is DJF eligible. (Dis. opn. of Cantil-Sakauye, C.J., post, at
p. 6, fn. 2.) “Thus, if a minor committed a crime spree that included DJF-eligible
offenses, but the offense committed last in time was a DJF-ineligible offense, the
juvenile court might, in an appropriate case, dismiss the allegations regarding the
last offense in order to clearly preserve a DJF-dispositional option.” (Ibid.) The
dissent therefore recognizes that section 782 can and sometimes should be used for
the purpose of preserving the juvenile court‟s ability to order a DJF commitment.
Nevertheless, in the dissent‟s view, the court‟s discretion to use section 782 for
this purpose is completely lost once the allegations in a petition have been
admitted or found true. A minor could admit all allegations of a multicount 602
petition at the detention hearing, just one day after the petition was filed, and
completely avoid a DJF commitment regardless of the multitude or severity of the
offenses, so long as the last offense committed was not DJF eligible. Under the
dissent‟s view, the juvenile court would be powerless to prevent this result. We
disagree. If the Legislature had intended to limit the court‟s discretion to forestall
absurd and unjust consequences, we believe it would have made this intent clear.
It did not.


3      We need not, and do not, resolve this controversy here. We note, however,
that focusing on the most recent petition, and not the most recent offense described
in a multicount petition, would appear to avoid absurd consequences and remain
consistent with the Legislature‟s intent to reserve DJF commitments for specific
recent offenses.


                                          18
        Although the dissent concedes that “nothing in the language of
[section 733(c)] or its history expressly restricts the court‟s use of its dismissal
authority,” the dissent expresses concern that under our interpretation “a juvenile
court could always avoid the DJF ineligibility provisions of section 733(c),
negating the provisions of such statute and frustrating the legislative purposes of
the juvenile justice realignment legislation.” (Dis. opn. of Cantil-Sakauye, C.J.,
post, at p. 6.) This argument ignores the unique context we are addressing.
Dismissal of a 602 petition enables the court to order a DJF commitment
otherwise prohibited by section 733(c) only for a minor currently on probation for
a DJF-eligible offense. If the minor is not on probation, or is on probation for a
nonqualifying offense, a section 782 dismissal can have no effect on DFJ
eligibility. Section 733(c)‟s restrictions on DJF eligibility thus have “meaningful[]
operat[ion]” in all delinquency cases involving a minor not on probation, or on
probation for a nonqualifying offense. (See dis. opn. of Cantil-Sakauye, C.J., post,
at p. 7.)
        The dissent‟s unease that juvenile courts may abuse section 782 to
circumvent the legislative goal of realignment also ignores the scrutiny such
decisions undergo on appellate review. A juvenile court‟s decision to dismiss a
602 petition under section 782 must be supported by a statement of “specific
reasons” in a minute order. (Cal. Rules of Court, rule 5.790(a)(2)(A); see In re
Juan C. (1993) 20 Cal.App.4th 748, 752-753.) A section 782 dismissal is also
subject to review for abuse of discretion. (See In re Jesus J. (1995) 32
Cal.App.4th 1057, 1060.) If the juvenile court‟s action is arbitrary, or does not
comport with section 782‟s requirements that the dismissal serve the interests of
justice and the welfare of the minor, it can be reversed on appeal as an abuse of
discretion.
              4. Appellate Case Law
        Two published appellate decisions have considered the issue before us and
reached opposite results.


                                           19
       In J.L., supra, 168 Cal.App.4th 43, J.L. committed a series of offenses that
were adjudicated at various times under 602 petitions and 777 notices. In May
2006, he admitted committing felony theft, unauthorized use of a vehicle, and
assault, as alleged in 602 petitions from January and March 2006. (J.L., at p. 49.)
In December of the same year, another 602 petition was filed alleging attempted
second degree robbery with personal use of a knife. (J.L., at p. 50.) The minor
admitted these allegations but was later granted permission to withdraw his
admission to the weapon enhancement. (Id. at pp. 50-51.) Without the
enhancement, the attempted robbery offense was not DJF eligible under
section 733(c). Recognizing this problem, at the dispositional hearing the juvenile
court dismissed the December 602 petition and ordered J.L. committed to DJF on
the March 2006 petition. (J.L., at pp. 52-54.) J.L. challenged this order on appeal,
arguing section 733(c) precluded his commitment to DJF because his most recent
offense admitted and found true was the attempted robbery alleged in the
December 2006 petition. (J.L., at p. 56.) Without analyzing the apparent conflict
in the statutes, the Court of Appeal upheld the dispositional order because the
juvenile court had dismissed the December 2006 petition under section 782, thus
making the DJF-eligible offense alleged in the March 2006 petition the “most
recent” offense for purposes of section 733(c). (J.L., at pp. 56-57.)
       The Court of Appeal here rejected J.L. in favor of the contrary ruling in
V.C., supra, 173 Cal.App.4th 1455. Although the decision below relied heavily on
the reasoning in V.C., that case is distinguishable and does not guide our analysis.
       In 2005, V.C. admitted committing felony oral copulation of a minor, an
offense listed in section 707(b). He was placed in a youth facility and later moved
to another placement with special conditions of probation imposed. (V.C., supra,
173 Cal.App.4th at p. 1459.) In November 2007, two months after section 733(c)
was enacted and two years after V.C.‟s 602 petition was sustained, the district
attorney filed another 602 petition alleging V.C. had committed three new sex
offenses. (V.C., at p. 1460.) In a negotiated plea bargain, V.C. admitted a


                                         20
misdemeanor that was not DJF eligible, and the remaining allegations were
dismissed. (Ibid.) The court again ordered residential treatment, and V.C. was
placed accordingly. (Id. at p. 1466.) Four months later, in February 2008, the
district attorney filed a 777 notice alleging V.C. had violated probation by failing
to participate in sex offender treatment and obey the rules in his group home.
(V.C., at p. 1460.) At the same time, the district attorney moved to dismiss the
November 2007 petition so that, pursuant to section 733(c), the “most recent
offense alleged in any petition” would be the 2005 oral copulation offense, which
is DJF eligible. (V.C., at p. 1460.) After the juvenile court granted the motion,
V.C. petitioned for a writ of mandate. (Id. at p. 1461.)
       The Court of Appeal first observed that V.C. had a “due process right to the
benefit of his plea bargain in the 2007 petition.” (V.C., supra, 173 Cal.App.4th at
p. 1465.) It was not just that V.C. had admitted an allegation in the petition. The
district attorney had agreed to the resolution, the juvenile court had ordered a
disposition, and V.C. had already entered the placement that the court ordered.
(Id. at p. 1466.) As the Court of Appeal stressed, V.C.‟s “plea agreement was thus
a fully executed agreement.” (Ibid., italics added.) The court concluded that
dismissal of the November 2007 petition was not in the interests of justice, as
required by section 782, because V.C. had a constitutional right to the benefit of
his completed plea bargain. (V.C., at p. 1467.) The court reasoned: “Allowing a
trial court to rescind a plea bargain that has been accepted and fully executed,
because it was unaware of a change in the law . . . , would clearly introduce
unacceptable instability in the practice of plea bargaining. No bargain would ever
truly be secure.” (Ibid.)
       Although the court went on to analyze the language and history of
section 733(c) to “confirm[]” its conclusion, the decision rested primarily on the
fact that dismissal of the most recent 602 petition was an attempt to undo an
executed plea bargain. (V.C., supra, 173 Cal.App.4th at p. 1467.) It would be
difficult indeed to conclude that such an action served the interests of justice. The


                                         21
facts of this case are quite different. Just three days after the minor admitted an
offense that was not DJF eligible, the prosecution moved to set aside the plea and
dismiss the 602 petition. No disposition on the petition had been entered, or even
much discussed. Indeed, the court explained that it was dismissing the 602
petition to broaden the range of options for disposition.
       Dismissing a 602 petition after disposition potentially raises a host of
constitutional concerns not presented in the case before us. We express no opinion
on whether such a dismissal could ever be appropriate. However, we disagree
with the V.C. court‟s holding that section 733(c) must always override the juvenile
court‟s ability to dismiss a delinquency petition under section 782. Accordingly,
that portion of V.C. v. Superior Court, supra, 173 Cal.App.4th 1455, 1467-1469, is
disapproved.
       C. Scope of Juvenile Court’s Discretion Under Section 782
       Apart from section 733(c), the minor contends dismissal of a 602 petition to
permit disposition under an earlier petition is not permissible because section 782
may only be used to terminate jurisdiction. This claim rests on an analogy to
Penal Code section 1385, the dismissal statute applicable to adult criminal cases,
and the legislative history of section 782. Both arguments are unpersuasive.
                1. Analogy to Penal Code Section 1385
       In terms similar to section 782, Penal Code section 1385 grants trial courts
the power to dismiss a criminal action “in furtherance of justice.” In determining
whether a section 782 dismissal is “in the interests of justice” (§ 782), some courts
have looked to Penal Code section 1385 for guidance. (V.C., supra, 173
Cal.App.4th at p. 1465; Derek L. v. Superior Court, supra, 137 Cal.App.3d at
pp. 233-234.)
       In V.C., the Court of Appeal remarked, “it has been said dismissal pursuant
to [Penal Code] section 1385 „runs only in the immediate favor of a defendant, i.e.,
by cutting off an action or a part of an action against the defendant.‟ ” (V.C.,
supra, 173 Cal.App.4th at pp. 1464-1465, fn. 9, italics added, quoting People v.


                                          22
Hernandez (2000) 22 Cal.4th 512, 524.) Having construed Penal Code
section 1385 as a statute that operates only to reduce punishment of a criminal
defendant, the V.C. majority found it “troubling” that the juvenile court had used
its analogous authority under section 782 to impose a more severe sanction. (V.C.,
at pp. 1464-1465, fn. 9.) The starting point of this analysis is faulty, however,
because we have never held that a dismissal under Penal Code section 1385 can
only be entered to benefit the defendant. Immediately after we stated, in a
different context, that a dismissal under Penal Code section 1385 runs in the
immediate favor of a defendant, we added: “To be sure, as the People point out,
dismissal under Penal Code section 1385, subdivision (a), need not always be
ordered for the benefit of a defendant rather than the prosecution. Thus, a
dismissal of criminal charges before trial may be „designed to enable the
prosecution “to obtain further witnesses, to add additional defendants, to plead
new facts, or to plead new offenses . . . .” ‟ (People v. Orin (1975) 13 Cal.3d 937,
946.)” (People v. Hernandez, at p. 524.)
       The analogy between section 782 and Penal Code section 1385 is also
flawed for a more fundamental reason. “Juvenile proceedings are conducted not
only for the protection of society, but for the protection and benefit of the youth
involved.” (Derek L. v. Superior Court, supra, 137 Cal.App.3d at p. 236.)
“Juvenile court action thus differs from adult criminal prosecutions where „a major
goal is corrective confinement of the defendant for the protection of society.‟
[Citation.] The protective goal of the juvenile proceeding is that „the child [shall]
not become a criminal in later years, but a useful member of society.‟ [Citation.]”
(In re Ricardo M. (1975) 52 Cal.App.3d 744, 749; see also People v. Arias (1996)
13 Cal.4th 92, 164.) In contrast to the more punitive aims of the adult criminal
justice system, “the purpose of the juvenile justice system is „(1) to serve the “best
interests” of the delinquent ward by providing care, treatment, and guidance to
rehabilitate the ward and “enable him or her to be a law-abiding and productive
member of his or her family and community,” and (2) to “provide for the


                                          23
protection and safety of the public . . . .” (§ 202, subds. (a), (b) & (d); [citations].)‟
[Citation.]” (In re R.O. (2009) 176 Cal.App.4th 1493, 1500.) To this end, the
language of section 782 specifically requires that any dismissal of a delinquency
petition serve both “the interests of justice and the welfare of the minor.” (§ 782,
italics added.) No corresponding concern for the welfare of an adult criminal
defendant appears in Penal Code section 1385.
       A DJF commitment is not necessarily contrary to a minor‟s welfare. The
DJF has many rehabilitative programs that can benefit delinquent wards. (See In
re Jonathan T. (2008) 166 Cal.App.4th 474, 485-486; In re Tyrone O. (1989) 209
Cal.App.3d 145, 153-154.) Some wards, like the minor here, may be best served
by the structured institutional environment and special programs available only at
the DJF. (See, e.g., In re Donald S. (1988) 206 Cal.App.3d 134, 139 [finding it in
child‟s best interest “to receive care, treatment and rehabilitation solely as a ward
of the youth authority [now DJF]”].) In determining a child‟s best interests, the
juvenile court must examine all the relevant circumstances. (See In re Roger S.
(1992) 4 Cal.App.4th 25, 30-31 [“Although both the family court and the juvenile
court focus on the best interests of the child, the juvenile court has a special
responsibility to the child as parens patriae and must look at the totality of the
child‟s circumstances.”].)
       Leaving aside the welfare of the minor, the dissent contends a dismissal
that permits a DJF commitment “cannot be in the interests of justice,” as required
by section 782, because “those interests have already been determined by the
Legislature” and expressed in section 733(c). (Dis. opn. of Cantil-Sakauye, C.J.,
post, at p. 8.) We conclude instead that the realignment policies served by
section 733 are not so unyielding they cannot tolerate occasional exceptions when
the severity of a minor‟s offenses, and the minor‟s own special needs, call for a
disposition that includes DJF. If the Legislature had meant to impose such an
absolute prohibition on DJF confinement, it would have removed the court‟s



                                           24
ability to order a DJF commitment for nonviolent probation violations.4
Moreover, there is no reason to assume juvenile courts will ignore the policies
underlying section 733 when they exercise their discretion to dismiss a 602
petition. In deciding whether a dismissal that would qualify an otherwise
ineligible minor for a DJF commitment serves the interests of justice and the
minor‟s welfare, the court must take into account all circumstances relevant to the
public‟s need for safety and the juvenile‟s need for rehabilitation. Where the
minor has previously failed in a series of local programs, or where, as here, no
local programs will accept the minor, statewide confinement in the structured
setting offered by DJF may decisively outweigh other considerations.
              2. Legislative History of Section 782
       In a related point, the minor asserts that legislative history demonstrates
section 782 was intended to be used only to end the juvenile court‟s jurisdiction
over a minor. Presiding Justice Scotland expressed this view in his concurring
opinion in V.C., supra, 173 Cal.App.4th at page 1472. Having reviewed the sparse
legislative history for section 782, we disagree.
       Section 782 was enacted in 1971 with the passage of Senate Bill No. 461
(1971 Reg. Sess.). (Stats. 1971, ch. 607, § 1, p. 460.) The bill was intended to
“codif[y] present practice in many counties.” (Assem. Com. on Crim. Justice,
Analysis of Sen. Bill No. 461 (1971 Reg. Sess.) p. 1.) The bill offered one
important new feature, however. Existing law allowed juvenile courts to dismiss
petitions and set aside wardship findings only when the minor was under the
jurisdiction of the court. (Cal. Youth Authority Com., Enrolled Bill Rep. on Sen.
Bill No. 461 (1971 Reg. Sess.) Aug. 10, 1971, p. 1.) An enrolled bill report noted

4       Such a result would have been easy enough to accomplish. If
section 733(c) had been written to require DJF eligibility for the minor‟s “most
recent offense alleged in a petition or notice,” or if the statute had simply tied
eligibility to the minor‟s “most recent offense,” without mentioning the court
document in which it is alleged, the juvenile court‟s ability to send wards to DJF
on probation violations would arguably have been greatly restricted.


                                         25
that Senate Bill No. 461 would extend this authority to all cases involving a person
under age 21, “regardless of whether the minor is, at the time of dismissal, a ward
or dependent of the court.” (Ibid.) “Some judges have felt that minors have been
continued under the jurisdiction of the juvenile court so that the court could take
this option of setting aside wardship.” (Ibid.) The report explained that the bill
would give courts latitude “to terminate jurisdiction at an earlier date if the court
felt that this was in the best interest of the minor.” (Ibid.) Consistent with this
analysis, the Assembly Committee on Criminal Justice explained that newly
enacted section 782 would allow the juvenile court to “dismiss a petition or set
aside a finding even after jurisdiction over the minor has terminated and he is no
longer a ward or dependent child of the court.” (Assem. Com. on Criminal
Justice, New Statutes Affecting the Criminal Law (1971 Reg. Sess.) p. 36.)
       Read carefully, this legislative history does not show that section 782 was
intended to be used for the limited purpose of terminating the juvenile court‟s
jurisdiction. Rather, because section 782 extended the juvenile court‟s power to
dismiss petitions and set aside findings to minors who were not presently wards of
the court, legislative analyses observed that the courts would be free to terminate
jurisdiction over minors earlier, without fear of losing this authority.
       Although the bill‟s sponsor described Senate Bill No. 461 as a measure
“authoriz[ing] the judge of a juvenile court to terminate its jurisdiction” when the
interests of justice and welfare of the minor require dismissal (Sen. Joseph
Kennick, letter to Governor Ronald Reagan (1971 Reg. Sess.) Aug. 12, 1971,
Governor‟s chaptered bill files, ch. 607),5 nothing in the language of section 782


5       The minor directs us to nearly identical comments by Senator Kennick in
regard to a predecessor bill that would have added the same version of
section 782. (Sen. Bill No. 1221 (1970 Reg. Sess.) Apr. 3, 1970.) However, the
senator did not say that a dismissal could only be used to terminate the court‟s
jurisdiction. In any event, “[w]e have frequently stated . . . that the statements of
an individual legislator, including the author of a bill, are generally not considered
in construing a statute, as the court‟s task is to ascertain the intent of the

                                          26
or the legislative history suggests that termination of jurisdiction was the only
outcome the Legislature found permissible. Termination of jurisdiction is one
logical outcome to expect when the juvenile court dismisses a delinquency
petition. The Legislature did not necessarily foreclose other outcomes when it
enacted section 782, however. If the minor‟s view were correct, the juvenile court
could never dismiss a 602 petition, or set aside findings in such a petition, if it
would still retain jurisdiction over the minor based on previous petitions. There is
no indication the Legislature intended such a result. On the contrary, section 782
was meant to codify and expand the juvenile court‟s discretionary dismissal
power.
         D. Conclusion
         Since its enactment in 1971, section 782 has given juvenile courts broad
discretion to dismiss delinquency petitions when a dismissal serves the interests of
justice and the welfare of the minor. Had Legislature intended to limit that
discretion when it enacted section 733(c), one would have expected it to make this
intent plain, either in the language of section 733(c) or elsewhere in the statutory
scheme. It did not. Moreover, because the Legislature did not amend the law to
prohibit minors from being committed to DJF when their probation on a DJF-
eligible offense is revoked, it is reasonable to conclude the Legislature continued
to find such commitments appropriate, notwithstanding the goals sought to be
served by section 733(c). If a DJF commitment is appropriate in the context of a
probation revocation, then it remains appropriate even if the prosecution files a
602 petition that has to be withdrawn or dismissed.
         Accordingly, we conclude the juvenile court here had authority to dismiss
the 602 petition filed on August 18, 2009. Dismissal of this petition, for the
purpose of allowing a DJF commitment on the minor‟s previously sustained 602


Legislature as a whole in adopting a piece of legislation.” (Quintano v. Mercury
Casualty Co. (1995) 11 Cal.4th 1049, 1062.)


                                          27
petition, was not precluded by statute, as the Court of Appeal below held. A
dismissal for this purpose is appropriate under section 782 so long as the juvenile
court, in its discretion, finds that the dismissal is required by the interests of justice
and the welfare of the minor. Because the Court of Appeal determined that the
juvenile court lacked authority to dismiss the 2009 petition, it did not reach the
minor‟s claims that insufficient evidence showed he would benefit from a DJF
commitment and that the juvenile court erroneously relied on information received
outside the proceedings. We shall remand for the Court of Appeal to decide these
remaining issues.
                                  III. DISPOSITION
       The judgment of the Court of Appeal is reversed. The matter is remanded
to that court for further proceedings consistent with this opinion.


                                                            CORRIGAN, J.


WE CONCUR:
BAXTER, J.
WERDEGAR, J.
CHIN, J.




                                           28
           DISSENTING OPINION BY CANTIL-SAKAUYE, C. J.



       Despite the Legislature‟s clear provision in Welfare and Institutions Code
section 733, subdivision (c) (section 733(c))1 that a juvenile ward is ineligible for
commitment to the “Department of Corrections and Rehabilitation, Division of
Juvenile Facilities” (DJF) when the juvenile ward‟s “most recent offense alleged
in any petition and admitted or found to be true by the court” is not an offense
listed in section 707, subdivision (b) (section 707(b)) or one of the sex offenses
described in subdivision (c) of Penal Code section 290.008 (Pen. Code,
section 290.008(c)), the majority concludes that a juvenile court retains the
discretion to commit such a juvenile ward to the DJF by using its authority under
section 782 to dismiss the most recently sustained petition and reach back to the
last sustained petition if the minor is DJF eligible under such petition. (§ 731,
subd. (a)(4).) I cannot agree. The majority‟s construction of the statutes does not
properly harmonize them. It renders section 733(c) ineffective and essentially
meaningless. I, therefore, dissent.
       It has long been and continues to be the law that when a minor is before the
juvenile court for disposition based on a section 602 petition, “[section] 725.5 and
other relevant policies of Juvenile Court Law require that the court consider „the
broadest range of information‟ in determining how best to rehabilitate a minor and

1      All further statutory references are to the Welfare and Institutions Code
unless otherwise indicated.


                                          1
afford them adequate care.” (Seiser & Kumli, Cal. Juvenile Courts Practice and
Procedure (2012) Disposition of Ward, § 3.92[3][a], pp. 3-137.) The juvenile
court must consider “the safety and protection of the public, the importance of
redressing injuries to victims, and the best interests of the minor” in its
deliberations regarding disposition. (§ 202, subd. (d).) “No ward of the juvenile
court shall be committed to the [DJF] unless the judge of the court is fully satisfied
that the mental and physical condition and qualifications of the ward are such as to
render it probable that he [or she] will be benefited by the reformatory educational
discipline or other treatment provided by the [DJF].” (§ 734.) Thus, in all cases a
juvenile ward may be committed to the DJF only if such commitment is
appropriate under the circumstances specific to that individual juvenile offender.
       However, in 2007, the Legislature acted to impose further limitations on the
discretion of the juvenile court with respect to DJF commitments. Responding to
both policy arguments and budgetary constraints (In re N.D. (2008) 167
Cal.App.4th 885, 891-892; Little Hoover Com., Juvenile Justice Reform:
Realigning Responsibilities (July 2008) pp. i-ii,
 [as of Aug. 27, 2012]), the
Legislature passed juvenile justice realignment legislation as part of a budget
trailer bill and a subsequent cleanup bill. (Stats. 2007, ch. 175, §§ 19, 22;
Stats. 2007, ch. 257, § 2.) The legislation expressly restricts the normal
dispositional authority of the juvenile court.
       Specifically, section 731, subdivision (a)(4) (section 731(a)(4)) provides
that DJF commitments are available for only those juveniles who are or have been
ordered and adjudged to be wards of the court under section 602. Further, only
those juvenile wards who have committed a serious or violent felony offense
described in section 707(b) or a sexual offense described in Penal Code section
290.008(c), are eligible for a DJF commitment. (§ 731(a)(4).) And among that

                                           2
class of juvenile offenders, DJF commitment is limited to those juvenile wards
whose “most recent offense alleged in any petition and admitted or found to be
true by the court” is a serious or violent offense under section 707(b) or a sex
offense specified in Penal Code section 290.008(c). (§ 733(c).) In other words,
the statutes do not authorize commitment to the DJF in the unrestricted discretion
of the juvenile court based on the court‟s review of the overall delinquent history
of a juvenile offender or on whether the minor still may be considered generally a
serious, violent or sexual offender dangerous to the community for whom DJF
commitment is appropriate. (V.C. v. Superior Court (2009) 173 Cal.App.4th 1455,
1468 (V.C.).) Rather, the statutes limit the pool of juvenile offenders who may be
committed to the DJF to juveniles who are wards of the court based on current
section 707(b) or Penal Code section 290.008(c) offenses.
       The language of section 733(c) specifically defines those who are
considered to have such a current qualifying offense. It provides that a juvenile
ward is ineligible for commitment to the DJF when “the most recent offense
alleged in any petition and admitted or found to be true by the court” is not one of
the DJF-qualifying offenses. (Ibid.) As the majority recognizes (maj. opn., ante,
at pp. 7-8), the phrase “the most recent offense alleged in any petition” (italics
added) logically refers to the allegations of violation pled in a section 602 petition.
(In re M.B. (2009) 174 Cal.App.4th 1472, 1477-1478; In re J.L. (2008) 168
Cal.App.4th 43, 60; see also In re D.J. (2010) 185 Cal.App.4th 278, 286.) The
phrase “admitted or found to be true by the court” is most reasonably understood
to refer to the juvenile court‟s jurisdictional findings. (§ 733(c); see §§ 657,
subd. (b), 701, 702; Cal. Rules of Court, rules 5.774(e), 5.778, 5.780(e)(3).) Read
with this understanding, eligibility/ineligibility for DJF commitment under section
733(c) is determined when a minor has admitted committing a criminal offense
alleged in a section 602 petition at his or her detention hearing or later, or when

                                           3
the allegation of a criminal offense in a section 602 petition is found true by the
juvenile court at the jurisdictional hearing, i.e., when the section 602 petition is
sustained. It is at that point that the juvenile court has taken jurisdiction over the
minor based on the commission of the criminal offense as charged in the petition
and that offense becomes the minor‟s “most recent offense” for purposes of
section 733(c). If that most recent offense does not make the minor ineligible for a
DJF commitment under section 733(c) and the minor is eligible for commitment to
the DJF under section 731(a)(4), then the juvenile court may exercise its discretion
at disposition to adjudge the minor to be a ward of the court, or to continue
wardship for a minor who has previously been adjudged a ward of the court and
commit the ward to the DJF.
       Construing the combination of section 731(a)(4) and section 733(c) in this
way furthers the legislative purposes of reducing the number of juvenile offenders
committed to costly state-level facilities and keeping all but the most dangerous
offenders in appropriate and effective local placements. (In re N.D., supra, 167
Cal.App.4th at pp. 891-892; Sen. Rules Com., Off. of Sen. Floor Analyses,
Unfinished Business Analysis of Sen. Bill No. 81 (2007-2008 Reg. Sess.) as
amended July 19, 2007, p. 2; Assem. Floor Analysis, 3d reading analysis of
Sen. Bill No. 81 (2007-2008 Reg. Sess.) as amended July 19, 2007, p. 1; see also
§ 1960 [“The Legislature finds and declares that local youthful offender justice
programs, including both custodial and noncustodial corrective services, are better
suited to provide rehabilitative services for certain youthful offenders than state-
operated facilities. Local communities are better able than the state to provide
these offenders with the programs they require, in closer proximity to their
families and communities, . . .”].) Requiring DJF commitments to be based on
“the” (§ 733(c)), not “a,” most recently sustained juvenile petition also
encourages, promotes, and rewards a juvenile ward‟s improvement in behavior

                                           4
even though the juvenile may not have been completely successful in reforming
his or her conduct.
       In situations where the prosecutor views the juvenile‟s most recent offense
not to demonstrate rehabilitative progress, but a continuation of prior serious
behavioral problems for which the juvenile is on probation under a DJF-eligible
sustained petition, the prosecutor can file a notice of probation violation under
section 777. A notice of probation violation does not trigger the terms of section
733(c). (In re M.B, supra, 174 Cal.App.4th at pp. 1474-1475.) Nor does a
violation of probation proceeding improperly circumvent section 733(c). Rather,
the Legislature‟s choice to exclude probation violations that factually involve the
commission of DJF-ineligible offenses from section 733(c) reasonably recognizes
that in such situations the juvenile court may order a commitment to the DJF based
on the prior sustained eligible offense, with the maximum term of confinement
correspondingly limited by that offense. (John L. v. Superior Court (2004) 33
Cal.4th 158, 165.) Where an extension of the juvenile court‟s jurisdiction is
appropriate, for example, to allow further services and monitoring, a new petition
is necessary. The prosecutorial discretion to proceed by either section 777 notice
or the filing of a new section 602 petition permits a flexible approach to the
individual juvenile‟s situation and preserves the incentive for a juvenile on
probation for a DJF-qualifying offense to reform. (See maj. opn., ante, at p. 12.)
       Moreover, where a prosecutor files a section 602 petition alleging a new
offense or offenses, but subsequently either the prosecutor or the juvenile court
concludes the minor‟s history demonstrates that proceeding by way of a notice of
probation violation is more appropriate and in the best interests of the minor,
dismissal of the new section 602 petition, in whole or in part, pursuant to section
782, is not prohibited by section 733(c) — provided the dismissal is ordered prior



                                          5
to entry of jurisdictional findings on the new petition.2 Until the allegations of the
new petition have been admitted or found true, the restrictions of section 733(c)
are not triggered.
       I cannot agree, however, with the majority that section 782 is available after
the juvenile court enters jurisdictional findings sustaining a new section 602
petition alleging a DJF-ineligible offense. Although there is no reference in
section 733(c), or its legislative history, to section 782 and nothing in the language
of the statute or its history expressly restricts the court‟s use of its dismissal
authority in this situation, such restriction is necessarily and plainly implied.3
Otherwise, a juvenile court could always avoid the DJF-ineligibility provisions of
section 733(c), negating the provisions of such statute and frustrating the
legislative purposes of the juvenile justice realignment legislation.


2      Such dismissal discretion would extend to the possible striking of
individual counts alleging DJF-ineligible offenses. Thus, if a minor committed a
crime spree that included DJF-eligible offenses, but the offense committed last in
time was a DJF-ineligible offense, the juvenile court might, in an appropriate case,
dismiss the allegations regarding the last offense in order to clearly preserve a
DJF-dispositional option.
3      Section 782 differs from Penal Code section 1385 in that section 782
requires a dismissal to be both in “the interests of justice” and that “the welfare of
the minor require[s] such dismissal” or “that the minor is not in need of treatment
or rehabilitation.” Nevertheless, with respect to its status as statutory
authorization for dismissals and its requirement that a dismissal must be “in
furtherance of justice,” case law regarding Penal Code section 1385 may provide
useful insight. (See V.C., supra, 173 Cal.App.4th at p. 1464; accord, In re Juan C.
(1993) 20 Cal.App.4th 748, 752; Derek L. v. Superior Court (1982) 137
Cal.App.3d 228, 233.) Such case law makes it clear that the judicial authority to
dismiss a case or strike a sentencing allegation under Penal Code section 1385
may be eliminated by the Legislature even without an express reference to section
1385 if there is a clear legislative direction to that effect. (People v. Superior
Court (Romero) (1996) 13 Cal.4th 497, 518-519; People v. Thomas (1992) 4
Cal.4th 206, 211; People v. Tanner (1979) 24 Cal.3d 514, 519.) The same
principle should be applicable to section 782.


                                            6
       That is, in the situation where the juvenile court would conclude, based on
all the information before it, that a DJF commitment should not be ordered for a
juvenile offender, it would be unnecessary for section 733(c) to provide that DJF
commitment is not permitted. Section 733(c) meaningfully operates only in the
circumstance where the juvenile court would otherwise be inclined to order a DJF
commitment. If, however, the juvenile court has the discretion to dismiss the most
recently sustained petition under section 782 whenever it believes a DJF
commitment is appropriate and can be reached by proceeding on a section 777
notice of probation violation, the very specific language in section 733(c)
restricting eligibility to “the most recent” sustained petition offense is illusory.
The majority‟s interpretation of the statutes to allow such dismissals violates the
fundamental rule of statutory interpretation that presumes every part of a statute
has some meaning and effect, as well as the corollary rule requiring us to avoid, if
possible, a construction that renders statutory language surplusage. (People v.
Arias (2008) 45 Cal.4th 169, 180.)
       At a minimum, the majority‟s construction of the statutes rewrites section
733(c) to allow a juvenile court to order a DJF commitment if it finds the juvenile
offender has committed and is on probation for “a” recent DJF-qualifying offense.
This violates the principle of statutory construction that precludes us from adding
or altering statutory language “to accomplish a purpose that does not appear on the
face of the statute or from its legislative history.” (Burden v. Snowden (1992) 2
Cal.4th 556, 562.)
       Moreover, I believe use of section 782 in this case is inappropriate for an
additional reason. Section 782 authorizes a dismissal if it is in the interests of
justice and required for the welfare of the minor. Both are required and a
dismissal is unauthorized if either prong is not met. Through sections 731(a)(4)
and 733(c), the Legislature has determined that the public protection and safety

                                           7
interests of society and the rehabilitative interest of juvenile offenders is best
balanced by placement of nonserious or nonviolent, juvenile offenders or those
whose offense is nonsexual, at the local level and that a state-level DJF
commitment should be reserved for those juvenile offenders who have been
currently adjudicated to be serious or violent, or are certain sexual offenders. The
use of section 782 to evade the plain meaning restriction in section 733(c) cannot
be in the interests of justice as those interests have already been determined by the
Legislature. (V.C., supra, 173 Cal.App.4th at p. 1468.) A dismissal in such a
situation must be considered unauthorized under section 782, which requires a
dismissal to be both in the interests of justice and required for the welfare of the
juvenile.
       Nevertheless, the majority concludes that the Legislature intended to retain
a juvenile court‟s authority under section 782 to dismiss a section 602 petition
even in the narrow situation governed by section 733(c). The majority reasons
that such traditional discretion must be preserved to accommodate the narrow time
constraints governing juvenile delinquency proceedings, which can hinder
informed prosecutorial choices and inappropriately immunize from a DJF
commitment a juvenile who quickly admits at his or her detention hearing a new
petition containing a DJF-ineligible offense after an earlier sustained petition made
him or her DJF eligible. Again, I cannot agree. The statutory timelines for
investigating, filing, hearing, and ruling on a juvenile‟s alleged commission of a
criminal offense are not so short as to cause absurd results under a strict
construction of section 733(c). Care must simply be taken up front to consider
what is most appropriate for each minor; care that is already presumed in the
statutory scheme for juvenile delinquency wardship proceedings.
       Specifically, probation officers already have a statutory duty to
“immediately” investigate the circumstances of a juvenile who is detained based

                                           8
on allegations of the commission of a criminal offense. (§ 628, subd. (a).) Such
investigation logically must include a review of the juvenile‟s history of juvenile
court proceedings in order for the probation officer to properly decide whether or
not to send an affidavit to the prosecuting attorney recommending commencement
of section 602 proceedings. (§§ 652, 653.5, subds. (b) & (c).) And before filing a
section 602 petition alleging a felony offense or as soon as possible after filing, the
prosecuting attorney must also review the minor‟s file to determine if the minor is
eligible for deferred entry of judgment under section 790. (§§ 628, subd. (a), 790,
subd. (b); Cal. Rules of Court, rule 5.800(b).) Because a determination of
eligibility for deferred entry of judgment depends, in part, on the minor‟s history
of juvenile court proceedings (§ 790, subd. (a)), a prosecuting attorney
undertaking such investigation will presumably uncover at the same time the
information necessary to determine the minor‟s DJF eligibility. Thus, the
statutory scheme contemplates an informed decision by a probation officer and a
prosecuting attorney to pursue the matter by filing a section 602 petition or by
filing a notice of probation violation pursuant to section 777.
       Moreover, although section 657, subdivision (b), provides that a minor
“may” admit the allegations of a section 602 petition at his or her detention
hearing, I am unaware of any authority requiring the juvenile court to accept a
proffered admission at that time, particularly in a situation in which the
prosecuting attorney or probation officer informs the court that further
investigation is necessary. The juvenile court may put over consideration of the
acceptance of the minor‟s admission until the jurisdictional hearing, which must
be set within 15 judicial days from the date of the detention order. (§ 657,
subd. (a)(1).) And, nothing prevents the court from inquiring of the minor and his
or her counsel whether the minor has previously committed a DJF-eligible offense
in order for the court to consider the best resolution of the matter.

                                           9
       Thus, it is reasonable to assume that by the time a minor has admitted or
been found by the court to have committed a criminal offense alleged in a section
602 petition, it has been determined by the probation officer, the prosecuting
attorney and the juvenile court that it is appropriate for the court to exercise or
continue jurisdiction over the minor based on the currently alleged offense or
offenses with the concomitant restriction of potential dispositional options.
       With guidance from this court regarding the consequences of mistakenly
filing and sustaining a new section 602 petition that alleges DJF-ineligible
offenses, probation officers and prosecuting attorneys in the future would be more
careful to fully investigate a juvenile‟s record and not to file a new section 602
petition alleging DJF-ineligible offenses in situations where the minor is DJF
eligible under an earlier sustained petition and where a DJF commitment may be
recommended. The probation officer and prosecuting attorney would be more
careful to alert the juvenile court to the minor‟s history of juvenile court
proceedings and the court would be more cautious in accepting admission of the
jurisdictional allegations of a new section 602 petition alleging DJF-ineligible
offenses. Careful prosecutorial investigation and an occasional delay in
jurisdictional hearings within the statutorily allotted time to accommodate such
investigation would not discourage early resolution of delinquency matters. (See
maj. opn., ante, at p. 17.) It would discourage only careless filings and
inappropriate haste in some small number of proceedings. In any event, the
residual possibility of a prosecutorial mistake does not justify ignoring the plain
language of section 733(c).
       The 2007 legislation, of which sections 731(a)(4) and 733(c) are a part,
represents a fundamental shift in policy by the Legislature from treating juvenile
offenders at the state level (DJF) to treating the vast majority of juvenile offenders
at the local county level. Given the very specific language chosen by the

                                          10
Legislature in section 733(c), I continue to believe an interpretation that limits the
juvenile court‟s discretion better aligns with the Legislature‟s preference for local
commitments. I would apply sections 731(a)(4) and 733(c) according to their
plain terms. I would harmonize section 782 with these statutes by recognizing that
juvenile courts continue to have broad discretion to use their dismissal authority
under section 782 except they may not use section 782 to make a minor who is
ineligible for a DJF commitment under section 733(c) eligible for such
commitment. I would affirm the judgment of the Court of Appeal that concluded
the juvenile court‟s dismissal here was statutorily unauthorized.


                                                  CANTIL-SAKAUYE, C. J.
WE CONCUR:

KENNARD, J.
LIU, J.




                                          11
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion In re Greg F.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 192 Cal.App.4th 1252
Rehearing Granted

__________________________________________________________________________________

Opinion No.S191868
Date Filed: August 27, 2012
__________________________________________________________________________________

Court: Superior
County: Sonoma
Judge: Raima H. Ballinger

__________________________________________________________________________________

Counsel:

Lisa M. Romo, under appointment by the Supreme Court, for Defendant and Appellant.

Susan L. Burrell for Pacific Juvenile Defender Center and Youth Law Center as Amici Curiae on behalf of
Defendant and Appellant.

Edmund G. Brown, Jr., and Kamala D. Harris, Attorneys General, Dane R. Gillette, Chief Assistant
Attorney General, Gerald A. Engler, Assistant Attorney General, Donald E. DeNicola, Deputy State
Solicitor General, Martin S. Kaye, Michael E. Banister, Laurence K. Sullivan, Eric D. Share and Jeffrey M.
Bryant, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Lisa M. Romo
2342 Shattuck Avenue, PMB 112
Berkeley, CA 94704
(510) 644-2621

Jeffrey M. Bryant
Deputy Attorney General
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
 (415) 703-5852